Exhibit 10.1

2011 Base Salaries and Target Discretionary Bonuses

 

Officer

  

Position

   Maximum Base Salary      Target Discretionary Bonus  

Shane Evangelist

   Chief Executive Officer    $ 425,000       $ 340,000   

Ted Sanders

   Chief Financial Officer    $ 307,500       $ 153,750   

Aaron Coleman

   Chief Operating Officer    $ 298,000       $ 149,000   

Houman Akhavan

   Vice President, Marketing    $ 269,000       $ 95,000   

Charlie Fischer

   Senior Vice President of Global Procurement    $ 227,500       $ 90,000   